Title: To George Washington from Thomas Sim Lee, 31 March 1781
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir,
                     Annapolis March 31st 1781
                  
                  Count Chalres who does me the honor to bear this, gives me an opportunity to acknowledge the receipt of your Excellency’s favor of the 22d Instant.  Colonel Marbury is, now with his family, on parole; and if I am rightly informed without limitation as to time: in that case, I have no doubt he is perfectly satisfied with the indulgence and will wait with patience & convenience his turn for exchange—I have the honor to be with Sentiments of perfect Respect and Esteem Your Excellys Mo. Hble Servt
                  
                     Tho. S. Lee
                  
               